Filed 8/17/21
                        CERTIFIED FOR PUBLICATION




     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                              DIVISION FOUR


 In re Marriage of NAKIYA                B305584
 RAMSEY and STEVEN HOLMES.
                                         (Los Angeles County
                                          Super. Ct. No. BD648235)

 NAKIYA RAMSEY,

          Respondent,

          v.

 STEVEN HOLMES,

          Appellant.


        APPEAL from a judgment of the Superior Court for Los Angeles
County, Rolf M. Treu, Judge. Reversed and remanded.
        Joel S. Seidel for Appellant.
        James Alex Karagianides for Petitioner and Respondent.
     Steven Holmes appeals from a judgment in a marital dissolution
action. Holmes raises a single issue. He challenges the family court’s
determination of the community property interest in the family home.
Although he concedes that community funds were used during the
marriage to make the mortgage payments on the house, which he
bought using his separate property before marriage, he asserts the
court erred by using an incorrect number in its calculation of the
community property share in the house. The reason for the court’s
error? Holmes’s now-former wife, Nakiya Ramsey (who filed the
petition for dissolution), failed to submit sufficient evidence to allow the
court to determine the correct number, and Holmes, while recognizing
at trial the absence of that critical evidence, declined to submit it,
believing it was Ramsey’s burden to do so.
     We hold that where it is undisputed that there is a community
property interest in real property, it is the obligation of both spouses to
ensure that the family court has the information necessary to determine
that interest, no matter which spouse brought the dissolution action. If
the spouses fail to do so, the family court must direct them to furnish
the missing information, reopening the case if necessary. Because the
determination of the community property interest in the property at
issue in this case was based upon incomplete information, we reverse
the judgment and remand with directions to the family court to hold a
limited retrial to determine the amount of community funds used to
reduce the mortgage principal and to recalculate the community
property interest.



                                      2
                            BACKGROUND
     Nakiya Ramsey and Steven Holmes were married on October 27,
2007 and separated on April 27, 2015. They have two children, one
born in December 2004 and the other born in June 2007. The family
lived together in the home at issue from February 1, 2005 until Ramsey
and Holmes separated on April 27, 2015. Ramsey filed a petition for
dissolution of marriage in October 2016.
     A one-day trial was held on Ramsey’s petition in December 2019.
The only issues at trial related to custody of the children, child support,
and the community property interest in the family home. Our
discussion is limited to the evidence presented regarding the family
home. Before we begin that discussion, however, we provide context by
setting forth the law governing the determination of the community
property interest in the home.


A.   The Moore/Marsden Formula
     In In re Marriage of Moore (1980) 28 Cal.3d 366 (Moore), the
California Supreme Court addressed “the proper method of calculating
the interest obtained by the community as a result of payments made
during marriage on the indebtedness secured by a deed of trust on a
residence which had been purchased by one of the parties before
marriage.” (Id. at pp. 369–370.) The court set out a formula (id. at pp.
373–374) that subsequently was refined and supplemented in In re
Marriage of Marsden (1982) 130 Cal.App.3d 426, 437–439 (Marsden).




                                     3
     Under the Moore/Marsden formula, a family court must go
through the following steps to determine the community property
interest:
     1.     Determine the amount by which the community property
payments (typically, payments made from the date of marriage until
the date of separation) reduced the principal on the mortgage.
     2.     Calculate the community property percentage share by
dividing the amount determined in step one by the purchase price.
     3.     Determine the appreciation in the value of the house during
the marriage (i.e., from the date of marriage until the date of
dissolution).
     4.     Multiply the appreciation during the marriage (the amount
determined in step three) by the community property percentage share
(the percentage determined in step two) to determine the community
property share in the appreciation of the property.
     5.     Add the community property share in the appreciation of the
property (the amount determined in step four) to the amount of
community funds used to pay down the principal on the mortgage (the
amount determined in step one) to determine the total community
interest in the property at the time of dissolution.
     As is obvious from the above formula, in order to make these
calculations the court must have the following information: (a) the
purchase price of the house; (b) the amount of community funds used to
reduce the mortgage principal (which in many cases, such as the
present case, can be determined by calculating the difference between
the balance on the mortgage at the start of the marriage and the

                                     4
balance at separation); (c) the market value of the house at the start of
the marriage; and (d) the market value of the house at dissolution.


B.   Trial Proceedings
     As noted, trial of this case took place in a single day. In her case-
in-chief, Ramsey presented the following evidence.
     Holmes purchased the home in January 2005 as his separate
property. The total purchase price was $740,000; Holmes put down
$140,000 and obtained a $600,000 mortgage on the property. Because
the mortgage had an adjustable interest rate, the amount of the
monthly payment varied, but the average monthly payment during the
relevant time period was $3,200. During the marriage (until
separation), the mortgage payments were made using community
funds. Ramsey testified that, based upon her investigation, the home
was worth $1.2 million at the time of the trial.
     Ramsey also called Holmes to testify as part of her case-in-chief.
During direct examination, Ramsey’s counsel questioned Holmes about
three income and expense declarations he had filed in 2017, 2018, and
2019.1 Each form declaration had a section for Holmes’s average
monthly expenses related to his home. In his declaration filed in 2017,
Holmes checked the box for mortgage, and filled in the amount as
$3,000; he did not fill in the spaces asking for the amount of principal
and the amount of interest paid. In each of the spaces asking for the



1    Those declarations were admitted into evidence as Exhibit 12.


                                    5
amount of real property taxes and homeowner’s insurance, Holmes
wrote, “INC.” In his 2018 declaration, Holmes indicated that his
average monthly mortgage payment was $3,558, that the average
amount of principal paid was $576, and that the interest paid was
$1,505; he also indicated that taxes and insurance were included in the
mortgage payment. In his 2019 declaration, Holmes indicated the
average mortgage payment was $3,624, with $1,202 going toward
principal and $2,288 in interest; again, he indicated that taxes and
insurance were included in the mortgage payment.
     Although Ramsey’s counsel questioned Holmes about the amounts
he listed for his average monthly mortgage payments, she did not ask
any questions about, or draw any attention to, the various components
that were included in those payments. Counsel did, however, ask
Holmes about the outstanding balance on the mortgage at the time of
the marriage and at the time of the trial (which was four and a half
years after the date of separation). Holmes’s testimony was somewhat
uncertain; however, his testimony reasonably could be construed to
state that the outstanding balance was $576,000 at the start of the
marriage and $545,000 at the time of the trial.2 Counsel also asked
Holmes about the current value of the home—which Holmes, a licensed




2     In response to counsel’s question regarding the balance at the time of
the marriage, Holmes stated: “Probably 590 or—let’s see. Not 590. Probably
580. No. Excuse me. It was 576 or somewhere around there. I’m not sure. I
don’t know.” His response regarding the current balance was a bit less
confused: “Probably around 545. I’m not sure. 545.”


                                     6
real estate broker, estimated to be $950,000—but she did not ask about
the value of the home at the time of the marriage.
      After Ramsey rested her case-in-chief, counsel for Holmes
immediately stated, “Your Honor, at this time I’ll make a motion that
[Ramsey] has failed to meet [her] burden according to Moore-Marsden
. . . . She hasn’t provided an expert to figure anything out for the court.
She’s just gotten an opinion on some of the numbers. So I don’t even
think I need to bring my—my expert appraiser in at the moment.”3 The
court asked Ramsey’s counsel to tell it how the court should make the
Moore/Marsden determination based upon the evidence that was
admitted. Counsel cited to the evidence establishing the value of the
house and the amount of the mortgage at the time of purchase, the
current balance on the mortgage, and the current value of the home
(noting there was conflicting evidence of that value). She stated that by
her calculations (presumably as set forth in Exh. 18) the community
property interest was $109,000, and her client’s share was
approximately $55,000.
      Counsel for Holmes argued that Ramsey had not established any
of the amounts needed to make the Moore/Marsden determination. He
argued that Ramsey had not presented any evidence of what the
balance of the mortgage was on the date of the marriage or how much



3     We note that Ramsey’s counsel had attempted to introduce into
evidence an exhibit (Exh. 18) that, based upon her description, set forth the
Moore/Marsden calculation. That exhibit was not admitted into evidence
(and therefore is not part of the record on appeal), however, because Ramsey
apparently failed to provide it to Holmes’s counsel before trial.

                                      7
the principal was reduced, and that she had provided only her own
opinion as to the current value of the house, without explaining how she
reached that opinion.
     After considering the arguments of counsel, the court stated: “All
right, then, in the absence—the court finds there to be an absence.
What is the solution with respect to the community interest in the
family home?” Holmes’s counsel responded that because the house
clearly was Holmes’s separate property, Ramsey had the burden to
prove the amount of the community interest. He contended that, since
she failed to meet her burden, the court could not make that
determination. The court took the matter under submission to be
determined at the end of the trial. The court then granted Holmes’s
counsel’s request for a short recess before proceeding to put on his case.
     When the trial resumed, Ramsey’s counsel asked the court for
permission to reopen her case-in-chief. Holmes’s counsel objected,
saying that he and Ramsey’s counsel had engaged in settlement
discussions in the hallway during the break, during which he pointed
out the deficiencies in Ramsey’s case; he argued that Ramsey’s counsel
was “now going to use that against me.” The court granted Ramsey’s
request, and counsel called Ramsey back to testify. The only topic of
her testimony, however, was the value of the house at the time of the
marriage; Ramsey testified that the value at that time was $779,000.
Ramsey rested.
     Holmes did not address any issue regarding the house in his case-
in-chief, instead focusing on custody and support issues. When Holmes
rested, the court asked Ramsey if she had any rebuttal, and counsel

                                    8
said she did not. During his closing argument, counsel for Holmes
again addressed Ramsey’s failure to establish the community property
interest in the house saying, “As far as the Moore-Marsden is concerned,
it’s her burden to establish the case, establish the facts in order for the
court to make that determination. At this point in time it’s from the
date of marriage, 4-27-15. We do not know what the value of the house
was at that time. We don’t know exactly what the mortgage payment
was, how much of it went to principal, how much of it went to interest.
We don’t have expert testimony as to what the current value of the
house is. We have her high mark, his low mark. I don’t think that
that’s sufficient information for the court to make a determination, and
I would argue that she has not met her burden.” He asked that the
house be declared Holmes’s separate property. The court took the case
under submission and subsequently issued a tentative decision.
     In the tentative decision, the court computed the community
property interest as follows. To determine the amount by which the
community property payments reduced the principal on the mortgage,
the court used the total amount of mortgage payments (based on the
parties’ agreement that the payments averaged around $3,200/month)
from the date of marriage to the date of separation. The court
determined the market value of the house at the time of marriage by
calculating the average monthly appreciation from the time of purchase
to the time of trial (relying upon Holmes’s testimony regarding the
current value of the house), and multiplying that monthly appreciation
by the number of months between the date of purchase and the date of
marriage, and adding that amount to the purchase price. The court

                                     9
then applied the Moore/Marsden formula and determined that the
community property interest in the home was $426,680.
     Holmes filed an objection to the court’s determination in the
tentative decision. He argued that the court erred by using the total
amount of mortgage payments made during the marriage because those
payments included principal, interest, real estate taxes, and
homeowner’s insurance. He contended that, in fact, the amount of
principal reduction using community property funds was $36,920,
instead of the $288,000 in total mortgage payments the court used in its
calculation. With that adjustment, he asserted that the community
property interest in the house, using the court’s other figures for value
and appreciation, was only $45,466.
     The court overruled Holmes’s objection in a minute order, stating
“Respondent cites no authority that permits the Court to even consider
his objection, much less consider evidence he could have produced at
trial but didn’t. The objection, therefore, is overruled.” Nevertheless,
the court subsequently held a telephonic hearing because it was told it
may have made a mathematical error.
     At that hearing, Holmes’s counsel pointed out that the court used
the total amount of mortgage payments made with community funds,
and argued that was improper because those payments included taxes,
interest, and insurance. The court responded, “What evidence did the
court receive at trial as to what those amounts were, i.e., taxes and
interest, whatever you’re talking about? All the court got was that the
average monthly payment on the mortgage was $3200, period. That’s
all we got.” Counsel responded that it was Ramsey’s burden to prove

                                    10
those amounts, so he had decided not to present that evidence at trial
on Holmes’s behalf. The court stated that “all the court had to go off
was the fact that monthly payments of $3200 were made. Period, end of
story. Either side could have presented the correct amount. Neither
side did. The court went with what it had and that’s all there is.”
     After further colloquy between the court and Holmes’s counsel
about the correct numbers, the court asked Ramsey’s counsel whether
she agreed with the numbers. She said, “I agree with the court’s
calculation, Your Honor. There was no evidence introduced, as the
court aptly noted, considering this breakdown, and opposing counsel
had the opportunity.” The court then ordered judgment entered in
accordance with the tentative decision, including its calculation of the
community property interest in the house.
     Judgment was entered, from which Holmes timely filed a notice of
appeal.


                             DISCUSSION
     Holmes contends on appeal that the family court erred in applying
the Moore/Marsden formula by using the total amount of the mortgage
payments from community funds when calculating the community
property percentage share (step two, as described above). He requests
that this court either correct that calculation or reverse the judgment
and remand with directions to the family court to determine the amount
by which community funds reduced the principal on the mortgage and
use that amount to apply the Moore/Marsden formula.



                                    11
     Ramsey contends Holmes forfeited his challenge to the family
court’s determination by failing to present evidence to establish the
amounts of the mortgage payments that went to pay interest, taxes, and
insurance. She also argues that even if the issue was not forfeited, the
judgment should be affirmed because substantial evidence supports the
court’s finding that the average mortgage payment during the marriage
was $3,200. Holmes responds that he did not forfeit his challenge
because it was Ramsey’s burden, as the petitioner, to present the
evidence necessary for the court to make the determination.
     Acknowledging that there is a dearth of authority that might have
guided the family court in the evidentiary dilemma it faced, we conclude
the family court erred by using the total amount of the mortgage
payments when calculating the community property interest in the
house, in light of the evidence that a significant portion of those
payments went to interest, taxes, and insurance rather than to
principal. While we understand that the court was hampered by the
parties’ failure to introduce evidence establishing exactly what portion
of those payments went to reduce the principal on the mortgage, the
Supreme Court made clear in Moore that the amounts paid for interest,
taxes, and insurance cannot be used when determining the community
property percentage share. (Moore, supra, 28 Cal.3d at pp. 372–373.)
     Our determination that the family court erred, however, does not
complete our review. The question remains, what should be done?
Ramsey takes the position that the judgement should be affirmed
regardless of any error because Holmes forfeited his challenge. At trial,
Holmes took the position that Ramsey bore the burden of proof to

                                    12
establish the community property interest in the house purchased as
Holmes’s separate property, and therefore the family court should have
declined to award her a share of the community property interest. If
Holmes’s trial argument were to prevail, the judgment would have to be
reversed to the extent it awarded Ramsey any share of the community
property interest. On appeal, Holmes takes a less extreme position,
arguing that the judgment should either be corrected by this court
using evidence he submitted with his objection to the tentative decision,
or be reversed and remanded with directions to the family court to
determine the correct amount of community funds used to reduce the
principal and then to apply the Moore/Marsden formula.
     We conclude the most appropriate disposition is to reverse the
judgment and remand with directions.
     First, we decline to find that Holmes forfeited his challenge.
Forfeiture is not appropriate here because at trial Holmes clearly
pointed to the absence of evidence to establish the community-funded
reduction in principal. (C.f. Doers v. Golden Gate Bridge etc. Dist.
(1979) 23 Cal.3d 180, 184–185, fn. 1 [“‘An appellate court will ordinarily
not consider procedural defects or erroneous rulings, in connection with
relief sought or defenses asserted, where an objection could have been
but was not presented to the lower court by some appropriate
method’”].)
     Second, while Holmes is correct that, generally, “a party has the
burden of proof as to each fact the existence or nonexistence of which is
essential to the claim for relief or defense that he is asserting” (Evid.
Code, § 500), his decision not to provide the missing evidence in this

                                     13
case was misguided. The material fact at issue in this case was
whether there was a community property interest in the house. Holmes
conceded this fact. Since it was thus established that a community
property interest existed, the family court was obligated to determine
the value of that interest and divide it equally. (See Fam. Code,
§§ 2550, 2552; In re Marriage of Andresen (1994) 28 Cal.App.4th 873,
880; In re Marriage of Cream (1993) 13 Cal.App.4th 81, 86–88.) Both
spouses had an equal interest in ensuring that the court had sufficient
information with which to fulfill its judicial responsibility. In fact, as
the mortgagor, Holmes was in the best position to provide the evidence
needed to establish the reduction in principal.
     Finally, in light of the court’s obligation to determine the value of
the community property interest in the house, and its recognition that
there was an “absence” of evidence, the court “should have required the
parties to furnish [the] additional evidence” it needed to make the
determination. (In re Marriage of Hargrave (1985) 163 Cal.App.3d 346,
355.) Such a requirement, especially when the information is readily
available to one of the parties, is consistent with the Legislature’s
stated public policy to “favor[] the reduction of the adversarial nature of
marital dissolution and the attendant costs.” (Fam. Code, § 2100, subd.
(b).) Accordingly, we reverse the judgment and remand the matter to
the family court so it may do so now.
                                      //
                                      //




                                     14
                            DISPOSITION
     The judgment is reversed to the extent it determined the
community property interest in the family home. The matter is
remanded with directions to the family court to hold a limited retrial
solely to determine the amount by which community property funds
reduced the mortgage principal. At that limited retrial, the family court
shall require the parties to produce the necessary evidence and then
recalculate the community property interest in the house by applying
the Moore/Marsden formula.
     The parties shall bear their own costs on appeal.
     CERTIFIED FOR PUBLICATION




                                        WILLHITE, Acting P. J.
     We concur:



     COLLINS, J.



     CURREY, J.




                                   15